Citation Nr: 1630986	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  13-31 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an initial compensable rating for erectile dysfunction from May 7, 2010, to August 1, 2013.

2.  Whether the severance of service connection for erectile dysfunction was proper.

3.  Whether the discontinuance of special monthly compensation (SMC) for the loss of use of a creative organ was proper


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1954 to September 1970, and in the United States Army from September 1970 to December 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's November 2013 substantive appeal of the issue of entitlement to an initial compensable rating for erectile dysfunction from May 7, 2010, to August 1, 2013, he declined a Board hearing.

Thereafter, in April 2015, the Veteran perfected an appeal of the May 2013 rating decision that severed service connection for erectile dysfunction, effective August 1, 2013, and severed entitlement to special monthly compensation based on the loss of use of a creative organ, effective August 1, 2013.  In his substantive appeal, the Veteran requested a Travel Board hearing at the St. Petersburg RO.

In December 2015, all three claims were certified to the Board; however, the Veteran was not afforded a Travel Board hearing.

Although the Veteran did not request a hearing in connection with his claim for an initial compensable rating for erectile dysfunction from May 7, 2010, to August 1, 2013, given the interconnected nature of that claim and his appeal of the May 2013 rating decision, the Board finds that the claim for an initial compensable rating for erectile dysfunction from May 7, 2010, to August 1, 2013, is inextricably intertwined with the appeal of the May 2013 rating decision.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another).

As such, the Board finds that a remand is necessary in order to schedule the Veteran for a Travel Board hearing that addresses all three issues.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board hearing in conjunction with his claims on appeal.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




